t c no united_states tax_court michael v domulewicz and mary ann domulewicz petitioners v commissioner of internal revenue respondent docket no filed date as part of a son-of-boss transaction designed to create a basis of approximately dollar_figure million in publicly traded stock purchased at a relatively minimal cost p entered into a short_sale of u s treasury notes and contributed the proceeds of that sale and the related obligation to a partnership dip in which p was one of three partners neither p nor dip treated the obligation assumed by dip as a liability under sec_752 i r c and p did not compute his basis in dip by taking the obligation into account after dip satisfied the obligation and received contributions of the publicly traded stock from its partners the partners transferred their interests in dip to dii an s_corporation of which they were shareholders the transfer of partnership interests was followed by dii’s receipt of dip’s distributed assets ie the stock and cash dii sold the stock and claimed a resulting capital_loss of dollar_figure on ps’ federal_income_tax return p claimed his dollar_figure share of the reported loss as a passthrough capital_loss from dii p claimed that the loss offset a dollar_figure capital_gain that p realized during the year in an fpaa pertaining to dip r determined that the basis of the stock distributed by dip was zero and that accuracy-related_penalties under sec_6662 i r c applied when no petition was filed as to the fpaa r did not assess any_tax or accuracy-related_penalty as to dii’s sale of the stock instead r issued an affected items notice_of_deficiency to ps as a predicate to assessing those amounts ps now move the court to dismiss this case for lack of jurisdiction asserting that the deficiency procedures of subch b of ch i r c deficiency procedures do not apply to r’s disallowance of the passthrough loss or to r’s determination of the accuracy-related_penalties held sec a a i i r c makes the deficiency procedures applicable to r’s disallowance of the passthrough loss from dii held further r’s determination of the accuracy-related_penalties is not subject_to the deficiency procedures by virtue of the parenthetical text added to sec a a i i r c by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1026 david d aughtry eric m nemeth and paul l b mckenney for petitioners meso t hammoud for respondent opinion laro judge this is a son-of-boss case that is currently before the court on petitioners’ motion to dismiss for lack of jurisdiction see generally 128_tc_192 and notice_2000_44 2000_2_cb_255 for a general description of son-of-boss cases petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in their federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 those determinations were reflected in an affected items notice_of_deficiency issued to petitioners after no partner of dmd investment partners dip timely petitioned the court with respect to a notice of final_partnership_administrative_adjustment fpaa mailed to michael domulewicz petitioner as dip’s tax_matters_partner tmp copies of the fpaa also were mailed to each of dip’s other partners we decide the following issues whether section a a i makes the deficiency procedures of subchapter_b of chapter deficiency procedures applicable to respondent’s disallowance of petitioners’ claim to a passthrough loss from dmd investments inc dii an s_corporation in which petitioner through his grantor_trust was a unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure we decide these issues with the aid of extensive briefing by the parties the briefing was in the form of petitioners’ memorandum respondent’s response petitioners’ reply and respondent’s response to reply after the court filed respondent’s response to reply petitioners moved the court to allow them to make their arguments at a hearing we shall deny that motion the parties have adequately advanced their legal arguments and further arguments would not significantly aid our decision process see rule b 20-percent shareholder petitioners argue that the deficiency procedures do not apply to this item respondent argues to the contrary asserting that a partner-level determination was required as to this item we agree with respondent whether respondent’s determination of the accuracy-related_penalties is subject_to the deficiency procedures the parties agree that it is not so do we background petitioners are husband and wife and they resided in bloomfield hills michigan when their petition was filed with the court they filed a joint form_1040 u s individual_income_tax_return on or before date petitioner was a 20-percent shareholder of cta acoustics cta when cta was sold on date at a gain to the shareholders of approximately dollar_figure million petitioner’s portion dii’s other shareholders were the two other partners in dip each of those other shareholders owned a 40-percent interest in dip and a 40-percent interest in dii petitioners’ motion states in part that the court lacks jurisdiction over both issues because the applicable periods of limitation for assessment of the deficiency and penalties have expired because the expiration of the period of limitation is an affirmative defense and does not affect this court’s jurisdiction see 220_f3d_1255 11th cir affg tcmemo_1998_347 98_tc_607 cf 547_us_198 126_sct_1675 a statute_of_limitations defense is not ‘jurisdictional’ we reject without further discussion the portion of petitioners’ arguments dealing with the period of limitation of the gain was dollar_figure and he implemented a plan promoted by bdo seidman and jenkens gilchrist to create a dollar_figure loss to report as an offset to that gain as discussed in more detail infra the loss was reportedly generated by using a partnership an s_corporation and a short_sale of u s treasury notes to create a basis of approximately dollar_figure million in publicly traded stock purchased at a relatively minimal cost the transaction was similar to the transactions described in notice_2000_44 supra under the plan dip was formed on date with petitioner as a 20-percent partner and two other individuals at least one of whom was a 40-percent shareholder of cta each with a 40-percent interest on date petitioner entered into a short_sale of u s treasury notes with a face value of dollar_figure the u s treasury notes matured on date as we recently explained in 128_tc_192 n a short_sale is the sale of borrowed securities typically for cash the short_sale is closed when the short seller buys and returns identical_securities to the person from whom he borrowed them the amount and characterization of the gain_or_loss is determined and reported at the time the short_sale is closed petitioner held his interest in dip through his grantor_trust because all items from dip flowed directly to petitioner through the grantor_trust we refer to petitioner’s interest in dip as if he owned it directly petitioner entered into the sale through his single-member continued and petitioner sold them on date for dollar_figure inclusive of dollar_figure of accrued interest on date petitioner contributed to dip the proceeds of the short_sale the obligation to satisfy the short_sale and dollar_figure in margin cash neither petitioner nor dip treated the short_sale obligation assumed by dip as a liability under sec_752 and petitioner did not compute his basis in his interest in dip by taking that obligation into account on date dip satisfied the short_sale obligation as well as similar short_sale obligations assumed from dip’s other partners by purchasing u s treasury notes with a face value of dollar_figure for dollar_figure plus accrued interest of dollar_figure and delivering the u s treasury notes in satisfaction of the short_sales on date petitioner transferred to dip big_number shares of publicly traded stock in integral vision inc invi on date dip sold big_number of the big_number shares of invi stock contributed by the partners in addition to big_number shares contributed by petitioner the other two partners of dip had contributed a total of big_number shares and claimed a short-term continued limited_liability_company because that company is disregarded as an entity for federal_income_tax purposes see sec_301_7701-2 proced admin regs see also kligfeld holdings v commissioner supra pincite n we refer to the sale as if it were entered into directly by petitioner capital_loss of dollar_figure dip reported as to the claimed loss that the big_number shares were purchased on date at a cost of dollar_figure and were sold for dollar_figure on date petitioner transferred his interest in dip to dii which had been incorporated approximately months earlier petitioner and dii reported that transfer as a nontaxable_exchange under sec_351 and dii claimed a carryover_basis in the transferred partnership_interest equal to petitioner’s basis in dip as a result of this transfer and similar contemporaneous transfers made by dip’s two other partners dip dissolved and all of its assets including the remaining big_number shares of invi stock were distributed and received by dii on dip’s final form_1065 u s partnership return of income dip reported for that year that it had realized dollar_figure in income all from tax- exempt_interest and a dollar_figure short-term_capital_loss attributable to the sale of u s treasury notes dollar_figure and the sale of the big_number shares of invi stock dollar_figure dip also reported that it had paid dollar_figure of interest_expenses on investment debts and that it had distributed dollar_figure in cash and or marketable_securities to its partners petitioner as a general_partner of dip filed dip’s return no later than date at the time of dip’s dissolution dip’s only assets were the invi stock and minimal cash pursuant to sec_732 dii claimed a basis in the invi stock equal to its basis in dip on date dii sold some invi stock for dollar_figure and claimed on its form_1120s u s income_tax return for an s_corporation that it had realized on the sale a long-term_capital_loss of dollar_figure dii also claimed an ordinary_loss of dollar_figure resulting from its payment of fees to jenkens gilchrist as to the claimed losses an ordinary_loss of dollar_figure representing petitioner’s share of the fees and a long-term_capital_loss of dollar_figure representing petitioner’s share of the reported capital_loss passed through to petitioner who claimed them on petitioners’ federal_income_tax return petitioners claimed on that return that the dollar_figure long-term_capital_loss offset a dollar_figure long-term_capital_gain that petitioner had realized on date from his sale of his stock in cta on date respondent mailed the fpaa for to petitioner as dip’s tmp respondent determined in the fpaa that dip was not entitled to deduct any of the claimed dollar_figure short- term capital_loss that dip was not entitled to deduct any of the claimed dollar_figure of interest_expenses that the basis of the property other than money distributed by dip was zero rather dii’s form_1120s reports that the invi shares that were the subject of the sale were acquired on date dii’s form_1120s does not report the number of invi shares that dii sold on date than dollar_figure as claimed and that a series of alternative accuracy-related_penalties under sec_6662 applied as to these items respondent determined in the fpaa that the basis of the property distributed by dip was zero because dip failed to substantiate the basis and alternatively the outside bases of dip’s partners were not adjusted under sec_752 on account of the short_sale liability dip’s claimed short-term_capital_loss and interest_expense were disallowed for lack of substantiation dip was a sham and was disregarded and all transactions it engaged in were treated as engaged directly by the partners under sec_1_701-2 income_tax regs dip’s partners were not treated as partners under sec_1_701-2 income_tax regs contributions to dip had to be adjusted to reflect clearly the income of dip and its partners and the 40-percent accuracy-related_penalty under sec_6662 b e and h was imposed because any underpayment_of_tax resulting from adjustment of dip’s basis in the stock was due to a gross_valuation_misstatement the 20-percent accuracy-related_penalty under sec_6662 b and c was imposed because any underpayment_of_tax arising from the adjustment of dip’s basis was due to negligence or disregard of rules and regulations or alternatively the 20-percent accuracy-related_penalty under sec_6662 b and d was imposed because any underpayment was attributable to a substantial_understatement of tax no partner of dip contested the fpaa timely ie by date days after its issuance as a result respondent assessed the tax and penalties resulting from the disallowance of the short-term_capital_loss and the interest_expense petitioners’ share of the tax dollar_figure was assessed on date and their share of the accuracy-related_penalties dollar_figure was assessed on date respondent did not assess any_tax or penalty attributable to dii’s sale of the distributed stock but issued the affected items notice_of_deficiency as a predicate to assessing these amounts on date respondent issued to petitioners the affected items notice_of_deficiency for in that notice respondent determined the following three adjustments to income the reported long-term_capital_loss was disallowed and the amount_realized of dollar_figure was a gain given respondent’s determination in the fpaa that the basis of the property distributed by dip was zero the dollar_figure share of expenses was disallowed and petitioners’ computational itemized_deductions were adjusted accordingly respondent also determined in the affected items notice_of_deficiency the same set of alternative penalties under sec_6662 that the fpaa stated were applicable discussion petitioners argue that the long-term_capital_gain and accuracy-related_penalty determinations in the affected items notice_of_deficiency are computational adjustments which section a places outside the court’s jurisdiction at the partner level respondent argues that the court has jurisdiction to decide the issue concerning the long-term_capital_gain but not the issue concerning the accuracy-related_penalties we agree with respondent this court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent provided by in relevant part sec a provides sec a coordination with deficiency proceedings -- in general --except as provided in paragraph or subchapter_b of this chapter shall not apply to the assessment or collection of any computational adjustment deficiency proceedings to apply in certain cases -- a subchapter_b shall apply to any deficiency attributable to-- i affected items which require partner level determinations other than penalties additions to tax and additional_amounts that relate to adjustments to partnership items congress see sec_7442 see also 114_tc_519 we have jurisdiction to redetermine a deficiency if a valid notice_of_deficiency is issued by the commissioner and if a timely petition is filed by the taxpayer see gaf corp subs v commissioner supra pincite we may decide issues only to the extent of our jurisdiction and the fact that the parties agree that we lack jurisdiction to decide the issue concerning the accuracy-related_penalties does not necessarily mean that we indeed lack jurisdiction to decide that issue see 121_tc_89 affd 425_f3d_1203 9th cir partnerships are not subject_to federal_income_tax see sec_701 they are required however to file annual information returns reporting their partners’ distributive shares of income gain loss deductions or credits see sec_6031 see also 64_f3d_101 2d cir the partners are required to report their distributive shares of those items on their personal federal_income_tax returns see sec_701 sec_702 sec_703 and sec_704 before the commissioner and the courts were required to adjust partnership items at the partner level see randell v united_states supra pincite because this requirement resulted in a duplication of administrative and judicial resources and inconsistent results among partners congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 intending to remove the substantial administrative burden occasioned by duplicative audits and litigation and to provide consistent treatment of partnership income gain loss deductions and credits among all partners in the same partnership see randell v united_states supra pincite h conf rept pincite 1982_2_cb_600 the tefra procedures determine the proper treatment of partnership items at the partnership level in a single unified_audit and judicial proceeding see randell v united_states supra pincite h conf rept supra pincite c b pincite in this context the term partnership items includes any item_of_income gain loss deduction or credit that the secretary has determined is more appropriately determined at the partnership level than at the partner level sec_6231 see also sec_301_6231_a_3_-1 proced admin regs where the commissioner disagrees with a partnership’s reporting of a partnership_item the commissioner must mail an fpaa before assessing the partners with any amount attributable to that item see sec_6223 d a the tmp ha sec_90 days from the date of the mailing of the fpaa to contest the adjustments in the fpaa by filing a petition in this court a federal district_court or the court of federal claims see sec_6226 if the tmp does not file such a petition any other partner entitled to notice of partnership proceedings may file a petition within days after the close of the 90-day period see sec_6226 if a petition is filed all partners with interests in the outcome are treated as parties see sec_6226 d b and the court in which the petition is filed has jurisdiction to readjust all partnership items to which the fpaa relates see sec_6226dollar_figure the timely mailing of the fpaa to the applicable address suspends the running of the limitations_period for assessing any income taxes that are attributable to any partnership_item or affected_item see sec d cf 436_f3d_1216 10th cir concluding that the filing of a petition for a redetermination of an income_tax deficiency suspends the running of the period of when a proper petition is filed with a court in accordance with sec_6226 or b the scope of the court’s jurisdiction to review the commissioner’s adjustment to a partnership_item is defined by sec_6226 as follows sec_6226 scope of judicial review --a court with which a petition is filed in accordance with this section shall have jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item limitations for assessment of the taxpayer’s income_tax even when the petition is not authorized or ratified by the taxpayer affg tcmemo_2003_288 supplemented by tcmemo_2004_14 this suspension continues for the period during which a proceeding may be brought in this court for the pendency of any proceeding actually brought and for year thereafter see sec d after a final partnership-level adjustment has been made to a partnership_item in a unified partnership proceeding a corresponding computational adjustment must be made to the tax_liability of a partner see sec_6231 defining computational adjustment as the change in the tax_liability of a partner which properly reflects the treatment under this subchapter of a partnership_item and providing that all adjustments required to apply the results of a proceeding with respect to a partnership under this subchapter to an indirect_partner shall be treated as computational adjustments see also sec c a ii dollar_figure a computational adjustment may then affect the amounts of other items on a partner’s return where an increase in a partner’s tax_liability is attributable to an affected_item that flows strictly from a computational adjustment no notice_of_deficiency need be sent to the partner the parties agree that the deficiency determined in the affected items notice_of_deficiency is a computational adjustment and any error in the computational adjustment must be challenged in a refund_suit see sec c see also sec_6231 defining affected_item as any item to the extent such item is affected by a partnership_item if an increased liability stemming from an affected_item requires a factual determination at the partner level however the normal deficiency procedures outlined in sec_6212 and sec_6213 apply and the commissioner must issue an affected items notice_of_deficiency to the partner in order to assess tax attributable to the affected_item see sec a a i see also sec_301_6231_a_6_-1t a temporary proced admin regs fed reg date dollar_figure as to respondent’s determination in the affected items notice_of_deficiency concerning the long-term_capital_gain the parties dispute whether that computational adjustment required a factual determination at the partner level petitioners argue sec_301_6231_a_6_-1t a temporary proced admin regs fed reg date states changes in a partner’s tax_liability with respect to affected items that require partner level determinations such as a partner’s at-risk amount to the extent it depends upon the source from which the partner obtained the funds that the partner contributed to the partnership are computational adjustments subject_to deficiency procedures nevertheless any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item may be directly assessed following a partnership proceeding based on determinations in that proceeding regardless of whether partner level determinations are required that such a factual determination was not required we disagree as to dii’s sale of the stock distributed by dip respondent determined in the fpaa only the partnership_item components of any resulting assessment respondent was required to make further partner-level factual determinations as to any such assessment the claimed long-term_capital_loss reportedly passed from dii to petitioner and resulted from dii’s sale of invi stock respondent needed to determine among other things whether the stock that was the subject of the sale was the same stock distributed by dip the portion of the stock actually sold the holding_period for the stock and the character of any gain_or_loss the fact that these partner-level determinations once made may not have changed respondent’s partnership determinations as to dip is of no concern neither the code nor the regulations thereunder require that partner-level determinations actually result in a substantive change to a determination made at the partnership level nor did the fpaa definitively determine the outside_basis of any dip partner thus when a partner-level determination is required to determine a partner’s basis the deficiency procedures apply although the determination may or may not actually alter the final resultdollar_figure see dial usa v commissioner we note however that respondent in the fpaa made several partnership-item determinations that the partners were continued 95_tc_1 what the fpaa did do was determine a tentative outside_basis of each dip partner and then transfer that tentative outside_basis to the distributed stock under sec_732 while the tentative basis in the distributed property was zero and dip’s partners were required by sec_732 to take bases in the distributed stock equal to their outside bases in dip petitioner’s outside_basis in dip did not necessarily equal dip’s inside_basis in its assets nor was petitioner’s outside_basis otherwise required under subtitle a to be taken into account for dip’s taxable_year according to the fpaa petitioner’s outside_basis in dip was zero which made the basis of the distributed invi stock zero and subject_to any partner-level factual determinations potentially eliminated continued required to take into account in computing their outside bases in dip the fpaa for example determined that the short_sale obligation was a liability under sec_752 respondent also determined in the fpaa that dip’s partners received constructive distributions of cash that reduced their outside bases in dip under sec_733 when their shares of the short_sale liability was reduced see also sec_705 sec_752 both partnership liabilities and partnership_distributions are partnership items within the meaning of sec_6231 see sec_301_6231_a_3_-1 proced admin regs while the factual and legal determinations made at the partnership level are conclusive in determining components of outside_basis the ultimate determination of outside_basis is made only in a subsequent partner-level affected items proceeding such as we have here see gustin v commissioner tcmemo_2002_64 cf 97_tc_278 petitioners’ long-term_capital_loss while potentially adding a long-term_capital_gain petitioners argue that respondent could and should have assessed tax as to the computational adjustment concerning the long-term_capital_gain when no one timely filed a petition as to the fpaa we disagree petitioners rely erroneously on 172_f3d_1311 fed cir and 849_fsupp_500 w d tex to support their argument unlike there respondent could not have made an assessment as to the long-term_capital_gain determination simply by examining petitioners’ federal_income_tax return and making mere ministerial adjustments see eg olson v united_states supra pincite in fact petitioners’ federal_income_tax return does not even reference the object of the sale underlying the claimed long-term capital lossdollar_figure nor do the distributions reported on dip’s petitioners signed their federal_income_tax return on date and filed the return on or before date the return which was self-prepared claimed that petitioners had realized a dollar_figure passthrough loss from petitioner’s grantor_trust and did not include any further explanation as to the loss petitioner reported the long-term_capital_loss on a form_1041 u s income_tax return for estates and trusts filed on behalf of his grantor_trust the form_1041 reported that a long-term_capital_loss of dollar_figure was realized during the year from partnership s corps fiduciaries and that the loss was other k-1 information the form_1041 did not include any schedule_k-1 shareholder’s share of income credits deductions etc the form_1041 was prepared by bdo seidman on date signed by petitioner on oct continued partnership return appear on petitioners’ federal_income_tax return we also observe that dip’s partnership return does not reference or identify dii and that dii’s tax_return does not indicate that the invi stock that was the subject of the reported sale was received in a distribution from dip we conclude that we have jurisdiction over the deficiency determined in the affected items notice_of_deficiency we now decide whether we have jurisdiction to decide the issue concerning the accuracy-related_penalties when no petition was filed timely as to the fpaa respondent assessed only that portion of the accuracy-related_penalties attributable to the disallowance in the fpaa of dip’s deductions of the short- term capital_loss and interest_expense respondent now concedes that the accuracy-related_penalties determined in the affected items notice_of_deficiency should be dismissed for lack of jurisdiction petitioners concur with this concession so do we the applicability of any penalty addition_to_tax or additional_amount relating to an adjustment to a partnership_item collectively partnership_item penalties is generally determined at the partnership level and assessed on the basis of partnership-level determinations see sec_6221 see also sec continued and filed on or before date 6221-1t c temporary proced admin regs fed reg date partnership-level determinations include all legal and factual determinations underlying the determination of partnership-level penalties including partnership-level defenses but not partner-level defenses before the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_788 partnership-item penalties were determined at the partner level through the deficiency procedures after the partnership proceedings to which they related were over tra sec_1238 111_stat_1026 changed that treatment by inter alia inserting into section a a i the parenthetical text other than penalties additions to tax and additional_amounts that relate to adjustments to partnership items under a plain reading of this amendment the effect of the amendment was to remove partnership-item penalties from the deficiency procedures effective for partnership taxable years ending after date although a plain reading of the statute is ordinarily conclusive a clear legislative intent that is contrary to the text may sometimes lead to a different result see eg 447_us_102 310_us_534 no such clear contrary legislative intent is present here indeed the legislative_history of the statute supports its plain reading in its report underlying the amendment adding the parenthetical text to section a a i the house_committee_on_ways_and_means explained that it had proposed the amendment because many penalties are based upon the conduct of the taxpayer with respect to partnerships the relevant conduct often occurs at the partnership level in addition applying penalties at the partner level through the deficiency procedures following the conclusion of the unified proceeding at the partnership level increases the administrative burden on the irs and can significantly increase the tax court’s inventory h rept pincite 1997_4_cb_319 the house committee report goes on to explain that the proposed amendment provides that the partnership-level proceeding is to include a determination of the applicability of penalties at the partnership level however the provision allows partners to raise any partner-level defenses in a refund forum id given the enactment of the amendment we conclude that the deficiency procedures no longer apply to the assessment of any partnership-item penalty determined at the partnership level regardless of whether further partner-level determinations are required the secretary in interpreting the amendment ha sec_15 the senate_finance_committee stated similarly in its report see s rept pincite 1997_4_cb_1067 see also h conf rept pincite 1997_4_cb_1457 stating that the senate amendment is the same as the house bill and that the conference agreement follows the house bill and the senate amendment with technical modifications concluded similarly see sec_301_6231_a_6_-1t a temporary proced admin regs quoted supra note explaining that any penalty related to an adjustment of a partnership_item is not subject_to the deficiency procedures and may be directly assessed following a partnership proceeding on the basis of determinations in that proceeding regardless of whether partner-level determinations may be required dollar_figure because the amendment is applicable to this case ie the relevant taxable_year of dip ended after date we shall dismiss for lack of jurisdiction the part of this case that pertains to the accuracy-related_penalties accord fears v commissioner t c we note in closing that we are not unmindful that a plain reading of section a a i as amended by tra sec_1238 may sometimes permit as it apparently does here the commissioner to assess a partnership-item penalty before the deficiency to which the penalty relates is adjudicated we doubt that the drafters of the statute and the regulations in excluding partnership_item penalties from the deficiency procedures contemplated a situation like this where the deficiency underlying the partnership-item penalty is see also sec_301_6231_a_6_-1 proced admin regs effective for partnership taxable years beginning on or after date language similar to that in sec_301_6231_a_6_-1t a temporary proced admin regs supra incorporated in an affected items notice and itself made subject_to review under the deficiency procedures before it can be assessed all the same we apply the statute as written in accordance with its plain reading and leave to the legislators the job of rewriting the statute should they decide to do so to take into account the situation at hand see eg arlington cent sch dist bd of educ v murphy u s 126_sct_2455 stating that when the statutory language is plain the sole function of the courts--at least where the disposition required by the text is not absurd--is to enforce it according to its terms citations and internal quotation marks omitted we do not believe that our plain reading of the statute leads to an absurd or futile result or produces a result that is an unreasonable one ‘plainly at variance with the policy of the legislation as a whole’ united_states v am trucking associations supra pincite quoting ozawa v united_states 260_us_178 to be sure both parties read the statute similarly in requesting the same result that we reach herein as to the partnership-item penalties and neither party suggests that a plain reading of the statute in this case is unreasonable absurd or inconsistent with legislative intent to reflect our conclusions and holdings above we shall grant petitioners’ motion to dismiss for lack of jurisdiction as to the accuracy-related_penalties we shall deny petitioners’ motion in all other regards we have considered all of the parties’ arguments and all arguments not discussed herein have been rejected as moot irrelevant or without merit an appropriate order will be issued
